Citation Nr: 9913631	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a herniated 
nucleus pulposus, with sciatic neuropathy, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the residuals of a 
left foot injury, including an avulsion of the nail, great 
toe, laceration of the third toe, and fractures of the second 
and third toes, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1956 to March 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.   


FINDINGS OF FACT

1.  The appellant's herniated nucleus pulposus, with sciatic 
neuropathy, is principally manifested by recurrent pain, 
limitation of lumbar spine motion, a positive straight leg 
raising test, degenerative disc and joint disease, and left 
leg radicular symptoms.  

2.  The appellant's residuals of a left foot injury are 
manifested by complaints of pain and stiffness, limitation of 
motion, and x-ray confirmation of arthritic changes at 
various levels of the second and third toes.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for a 60 percent evaluation for a herniated 
nucleus pulposus, with sciatic neuropathy, have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 102, Part 4 §§ 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1998).  

2.  The criteria for an increased rating in excess of 10 
percent for the residuals of a left foot injury, including an 
avulsion of the nail, great toe, laceration of the third toe, 
and fractures of the second and third toes, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5284 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the appellant's claims 
for increased ratings are well grounded pursuant to 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  This finding is 
based in part on his assertion that his service-connected low 
back disability and his service-connected left foot 
disability have increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When the appellant 
submits a well grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to his claims have 
been met.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) (formerly the United States Court of Veterans 
Appeals) recently considered the question of functional loss 
as it relates to the adequacy of assigned disability ratings.  
See  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination. Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.


I.  Entitlement to an increased rating 
for a herniated nucleus pulposus, with 
sciatic neuropathy.

A.  Factual Background

The appellant was originally granted service connection for 
right side pseudoarthrosis at L5 and S1, formerly diagnosed 
as low back strain, in a June 1958 rating action.  At that 
time, the RO primarily based its decision on the appellant's 
service medical records and the results of a June 1958 VA 
examination.  The service medical records showed that during 
service, the appellant injured his back, and he was 
subsequently diagnosed with a low back strain.  Moreover, in 
the appellant's June 1958 VA examination, he was diagnosed 
with pseudoarthrosis of the right transverse process at L5, 
which was shown by x-ray.  Thus, in light of the above, the 
RO assigned a 10 percent disabling rating under Diagnostic 
Code 5099-5292.  

In June 1962, a VA examination was conducted.  At that time, 
the appellant stated that during service, he injured his back 
while lifting heavy equipment.  According to the appellant, 
following the accident, he developed chronic low back pain.  
The physical examination showed that the appellant was able 
to squat, and stand on his heels and toes.  In the erect 
position, when requested to bend over and touch the floor, 
the appellant reached down below the middle of the tibia and 
said that was as far as he could go.  There were no palpable 
bony deformities and the musculature of his back felt like 
his general musculature.  The diagnosis was of mild 
osteoarthritis of the lumbosacral area.  

A private medical statement from C.E.G., M.D., dated in 
November 1970, shows that at that time, Dr. G. indicated that 
he had been treating the appellant for his back disability 
since September 1970.  Dr. G. stated that since the 
appellant's in-service back injury, he had suffered from 
chronic low back pain and pain in the left leg.  Dr. G. 
reported that a recent lumbar myelogram had revealed a 
herniated disc at the L4, L5 level on the left.  According to 
Dr. G., in October 1970, the appellant underwent surgery, and 
at that time, the herniated disc at the L4, L5 level on the 
left was removed.  

In December 1970, the appellant underwent a VA examination.  
At that time, he gave a history of his in-service back injury 
and subsequent chronic low back pain.  He noted that two 
months ago, he had undergone surgery for the removal of a 
herniated disc.  According to the appellant, although he felt 
that the operation had helped, he continued to have chronic 
low back pain.  The physical examination showed that there 
was no muscle weakness or atrophy in the extremities.  There 
were no positive neurological signs.  The diagnosis was that 
no neurological disorder was found.  

A second VA examination, which was also conducted in December 
1970, showed that there was a normal alignment and curvature 
of the spine.  There was no muscular spasm or atrophy in the 
paravertebral muscles.  The appellant had good to normal 
range of motion in his spine in all directions.  The 
diagnosis was of postoperative residuals of a herniated 
nucleus pulposus, with history of left sciatic neuropathy 
which was symptomatic, chronic, and mild.   

A private medical statement from P.T.E., M.D., dated in 
October 1973, shows that at that time, Dr. E. indicated that 
he had initially treated the appellant for a back complaint 
in January 1967.  Dr. E. stated that the appellant had 
chronic low back pain, and that in 1970, he underwent surgery 
to remove a disc.  According to Dr. E., the appellant had 
been experiencing intermittent back discomfort since his 
surgery.  

A private medical statement from C.A.R., M.D., dated in 
October 1973, shows that at that time, Dr. C. reported that 
he had recently examined the appellant after he had 
complained of chronic low back pain.  Dr. R. stated that the 
physical examination indicated that the appellant had a small 
degree of restriction of flexion of his back.  There was 
slightly increased muscle mass in the left of the spine, and 
there was tenderness over the sciatic area on the left.  
There was no tenderness on the right, and there was no 
vertebral tenderness.  Straight leg raising revealed that the 
appellant complained of pain as the leg passed through 45 
degrees.  It was Dr. R.'s opinion that the appellant had a 
mild neuropathy which was possibly a result of the lumbar 
disc problem.

In December 1973, the appellant underwent a VA examination.  
At that time, he gave a history of his back disability and 
resulting low back pain.  The appellant stated that at 
present, he had low back pain with prolonged standing or 
sitting.  He described a recurrent numbness involving the 
posterior aspect of his left thigh and leg.  The physical 
examination showed that there was no muscle weakness or 
atrophy in the extremities.  No sensory deficit was 
demonstrated.  The deep tendon reflexes were normal and 
bilaterally equal.  The examining physician noted that 
although there were no positive neurological findings, the 
appellant had described symptoms which were indicative of 
recurrent mild sciatic nerve room involvement.  The diagnosis 
was of left sciatic neuropathy which was a residual of a 
herniated nucleus pulposus, chronic, mild.  

In the appellant's December 1973 VA examination, the 
appellant had an x-ray taken of his lumbosacral spine.  The 
x-ray was interpreted as showing a normal alignment of the 
vertebral bodies, with degenerative changes at the level of 
L5-S1, and with the presence of unilateral synchondrosis of 
the transverse process of L5 with S1.

In a February 1974 rating action, the RO recharacterized the 
appellant's service-connected right side pseudoarthrosis at 
L5 and S1, and changed it to herniated nucleus pulposus with 
sciatic neuropathy.  At that time, the RO increased the 
appellant's disabling rating from 10 percent to 20 percent 
disabling under Diagnostic Code 5293, effective from 
September 1973.

A private medical statement from G.P.S., M.D., dated in 
October 1977, shows that at that time, Dr. S. indicated that 
he had treated the appellant in August 1977 for chronic low 
back pain.  Dr. S. noted that according to the appellant, he 
currently had low back pain with aching, numbness, and 
weakness in both lower extremities.  The physical examination 
showed that trunk flexion was painful and restricted, and the 
appellant experienced an acute painful catch upon performance 
of that act.  The sciatic bowstring test was strongly 
positive on the left and moderately so on the right.  
According to Dr. S., neurological examination of the lower 
extremities appeared to be within normal limits.  

A VA examination was conducted in January 1978.  At that 
time, the appellant gave a history of his in-service back 
injury and subsequent chronic low back pain.  The physical 
examination showed that there were no muscle spasms.  Forward 
flexion of the back was to 45 degrees, backward extension was 
to approximately five degrees, lateral flexion was to 25 
degrees, right and left, and rotation was to approximately 30 
degrees, right and left.  The diagnosis was of postoperative 
lumbar laminectomy, herniated nucleus pulposus with mild 
sciatic neuropathy residual, and residual low back pain.  An 
x-ray of the appellant's lumbosacral spine was interpreted as 
showing discogenic disease at L4-L5, and possibly at L5-S1.  

In a February 1990 decision, the Board denied the appellant's 
claim for an increased rating for his service-connected low 
back disability.  At that time, the Board primarily based its 
decision on private medical statements and the results of the 
appellant's October 1988 VA examination.  In that regard, the 
Board noted that a private medical statement from A.B.M., 
M.D., dated in August 1988, showed that at that time, Dr. M. 
indicated that he had treated the appellant in August 1998 
for low back pain.  Dr. M. stated that the appellant had a 
history of an in-service back injury with resulting chronic 
low back pain.  Dr. M. further reported that according to the 
appellant, in 1972, he had undergone a lumbar laminectomy 
with removal of a disc.  The appellant revealed that since 
his surgery, he had continued to have chronic low back pain, 
and that at times, the pain radiated down the left leg.  The 
physical examination showed that the appellant had decreased 
lumbar lordosis.  The appellant exhibited good flexion with 
fair rotation and lateral movement of the spine, bilaterally.  
There was no evidence of spasm of the paraspinous 
musculature, and the low back was not tender to palpation.  
The appellant exhibited some discomfort with straight leg 
raising, particularly with straight leg raising of the left 
leg.  According to Dr. M., the pain radiated across the lower 
back and posterior down the left leg.  The impression was of 
a possible herniated disc.  

In the Board's February 1990 decision, the Board also 
referred to a private medical statement from Dr. J.W.F., a 
chiropractor from the Fairchild Chiropractor Center, dated in 
October 1988.  The October 1988 statement reflected that at 
that time, Dr. F. had indicated that the appellant had been 
receiving treatment at the Center for approximately 24 
months.  According to Dr. F., the appellant was treated for 
low back syndrome, with sciatic neuritis, which extended into 
the left lower extremity.  In addition, the Board further 
noted that in October 1988, the appellant underwent a VA 
examination.  At that time, the appellant complained of 
chronic low back pain.  The physical examination showed that 
there was no tenderness, and there were no muscle spasms in 
the back.  Lumbar flexion was performed to 80 degrees, and 
the examiner noted that the normal was to 95 degrees.  Lumbar 
extension was performed to 25 degrees, and the normal was to 
35 degrees, right lateral lumbar flexion was performed to 30 
degrees, and the normal was to 40 degrees, and left lateral 
lumbar flexion was performed to 30 degrees, and the normal 
was to 40 degrees.  Lumbar rotation was performed to 30 
degrees.  The impression was to rule out a herniated nucleus 
pulposus of the lumbar spine.  Therefore, in light of the 
above, the Board concluded that the appellant's service-
connected herniated nucleus pulposus, with sciatic 
neuropathy, did not have more than moderate intervertebral 
disc syndrome with recurring attacks.  Accordingly, the Board 
determined that an evaluation in excess of 20 percent for the 
appellant's service-connected herniated nucleus pulposus was 
not warranted.  This rating has remained in effect up until 
the current claim.  See 38 U.S.C.A. § 110 (West 1991) 
(governing protected ratings); 38 C.F.R. § 3.951 (1998) 
(same). 

The appellant filed a new claim for increase in October 1994.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  In 
support of this claim, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in Houston, from 
May 1994 to January 1997, showing intermittent treatment for 
the appellant's low back disability.  The records reflect 
that in March 1995, the appellant was treated after 
complaining of low back pain.  At that time, an x-ray was 
taken of the appellant's lumbosacral spine.  The x-ray was 
interpreted as showing a narrowing between the L4 and L5 
vertebrae.  The impression was of degenerative joint disease.  
Following a physical examination and a review of the x-ray, 
the examining physician diagnosed the appellant with 
arthritis.  The records also show that in July 1995, the 
appellant was again treated after complaining of low back 
pain.  At that time, he gave a history of his back surgery 
with subsequent chronic pain.  He stated that at present, he 
used Motrin to relieve his symptoms.  The impression was of 
low back pain.  According to the records, in April 1996, the 
appellant was issued a transcutaneous electrical nerve 
stimulation (TENS) unit.  

In January 1997, the appellant requested that his service-
connected back disability be reevaluated for a higher rating. 

Outpatient treatment records from the Houston VAMC, from 
March 1997 to December 1997, show mostly treatment for 
unrelated disabilities.  The records reflect that in 
September 1997, the appellant was treated after complaining 
of low back pain.  At that time, the physical examination 
showed that he had a positive straight leg raising test.  

In April 1997, the appellant underwent a VA examination.  At 
that time, he gave a history of his in-service injury and 
subsequent low back pain.  The appellant stated that after 
his separation from the military, the back pain continued, 
and eventually, he underwent surgery in order to remove a 
ruptured disc.  He indicated that he had very little 
improvement after his surgery, and that he had continued to 
suffer from chronic low back pain.  According to the 
appellant, at present, he had low back pain with symptoms 
consisting of left buttock pain, as well as pain going down 
his left lower extremity in the lateral aspect of his left 
leg.  He denied any weakness.  The appellant noted that he 
was a diabetic and that he was currently taking insulin.  

The physical examination showed that the appellant could flex 
to 70 degrees, and extend to 10 degrees with side to side 
bending of 20 degrees.  Deep tendon reflexes were uniform and 
symmetrical.  Straight leg raising was negative, and motor 
function was 5/5.  The appellant had a very mild sensory 
deficit in terms of decreased light touch, as well as 
decreased vibratory sense in the lower extremities secondary 
to his diagnosed diabetes.  An x-ray of the appellant's 
lumbosacral spine was interpreted as showing diffuse 
degenerative joint disease with osteophyte formation 
anteriorly, as well as posterior facet arthrosis.  The 
appellant had decreased disk spaces at L4-L5, and L3-L4.  
Following the physical examination and a review of the x-ray, 
the examining physician diagnosed the appellant with the 
following: (1) low back pain, status postoperative diskectomy 
for herniated nucleus pulposus with mild to moderate 
symptoms, and (2) diabetes mellitus which had caused the 
appellant to have a mild light touch and vibratory sense 
deficit in the lower extremities.  

A VA examination was conducted in June 1998.  At that time, 
the appellant gave a history of his in-service back injury 
and subsequent chronic low back pain.  The appellant stated 
that he had undergone a lumbar laminectomy, but that 
following surgery, he had continued to have low back pain 
with radicular type left leg pain.  He indicated that at 
present, he was receiving treatment from the Houston VAMC, 
and that one occasion, he was given epidural steroids without 
relief.  According to the appellant, he occasionally used 
Tylenol or Advil.  The examining physician noted that in 
April 1997, the appellant had a Magnetic Resonance Imaging 
(MRI) which was interpreted as showing some evidence of 
scarring around the L5, as well as a small L4-L5 disc bulge, 
and some arthritic changes at that level.  The examiner 
stated that the arthritic changes at the above level could 
possibly impinge upon he left L5 nerve root.  

The physical examination showed that the appellant walked 
with a rather neuropathic gait and that he had difficulty 
controlling his feet.  The appellant had a limited range of 
motion of the lumbar spine, with restricted forward flexion 
to about 45 degrees.  The appellant had backwards extension 
to 10 degrees, right-sided bending to 15 degrees, and left 
sided bending to 15 degrees.  The appellant's neurological 
evaluation revealed 1+ reflexes at the knees, absent reflexes 
at the ankles.  Strength was diminished in the left extensor 
halluces longus.  Internal and external rotations of the hips 
were unremarkable.  Straight leg raising on the left gave the 
appellant low back and posterior thigh pain, and straight leg 
raising on the right gave him posterior thigh pain.  An x-ray 
of the appellant's lumbosacral spine was interpreted as 
showing, on the left transitional vertebra, degenerative disc 
and joint disease at L4-L5, and L5-S1, slightly increased 
since 1997.  Anterior syndesmophytes were more prominent at 
L1 and L3, and there were normal sacroiliac (SI) joints.  
Pedicles were well outlined and normal.  In regards to the 
transitional vertebra, there was degenerative disc and joints 
disease at L4-L5 and L5-S1.  Following the physical 
examination and a review of the x-ray, the examining 
physician diagnosed the appellant with the following: (1) a 
history of lumbar radiculopathy, (2) status post surgery, 
with left leg radicular symptoms, remaining moderately 
symptomatic.  

A memo from the RO to the Houston VAMC, dated in November 
1998, shows that at that time, the RO stated that in the 
appellant's June 1998 VA examination, there was no evidence 
that the examining physician had reviewed the appellant's 
claims file.  Thus, the RO returned the appellant's claims 
file to the examiner and requested that he review the file 
and provide an addendum to his June 1998 examination report.  

An addendum, dated in November 1998, from D.V., M.D., the VA 
examiner from the appellant's June 1998 VA examination, shows 
that that time, Dr. V. indicated that he had reviewed the 
appellant's claims file, as per the RO's request.  Dr. V. 
stated that after he reviewed the claims file, including his 
June 1998 examination report, he concluded that no changes 
were necessary in his report. 

B.  Analysis

The appellant's service-connected low back disability 
(characterized as a herniated nucleus pulposus, with sciatic 
neuropathy) has been rated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  Under that 
code, a 20 percent rating is warranted for moderate 
intervertebral disc syndrome manifested by recurring attacks.  
A 40 percent evaluation is assignable when there is severe 
intervertebral disc syndrome, manifested by recurring attacks 
with intermittent relief.  A 60 percent rating is warranted 
for pronounced impairment, manifested by symptoms compatible 
with sciatic neuropathy and characteristic pain, as well as 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  In such cases, there is little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  A 60 percent 
rating is the highest schedular evaluation assignable under 
Diagnostic Code 5293.

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability that 
his low back disability causes him.  He indicates that he has 
chronic low back pain, and that the pain radiates down his 
left leg.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board observes that, as previously stated, in the 
appellant's most recent VA examination, in June 1998, the 
appellant had a limited range of motion of the lumbar spine, 
with restricted forward flexion to about 45 degrees.  The 
appellant had backwards extension to 10 degrees, right-sided 
bending to 15 degrees, and left sided bending to 15 degrees.  
Strength was diminished in the left extensor halluces longus.  
Straight leg raising on the left gave him low back and 
posterior thigh pain, and straight leg raising on the right 
gave him posterior thigh pain.  An x-ray of the appellant's 
lumbosacral spine was interpreted as showing, on the left 
transitional vertebra, degenerative disc and joint disease at 
L4-L5, and L5-S1, slightly increased since 1997.  In regards 
to the transitional vertebra, there was degenerative disc and 
joints disease at L4-L5 and L5-S1.  The examining physician 
diagnosed the appellant with the following: (1) a history of 
lumbar radiculopathy, and (2) status post surgery, with left 
leg radicular symptoms remaining moderately symptomatic.

The Board further notes that the outpatient treatment records 
from the Houston VAMC, from May 1994 to January 1997, reflect 
that a March 1995 x-ray of the appellant's lumbosacral spine 
was interpreted as showing degenerative joint disease.  
Moreover, in the appellant's April 1997 VA examination, an x-
ray of the appellant's lumbosacral spine was interpreted as 
showing diffuse degenerative joint disease, with osteophyte 
formation anteriorly, as well as posterior facet arthrosis.  
The appellant had decreased disk spaces at L4-L5, and L3-L4.  
The physical examination showed that the appellant could flex 
to 70 degrees, and extend to 10 degrees with side to side 
bending of 20 degrees.  The examining physician diagnosed the 
appellant with low back pain, status postoperative diskectomy 
for herniated nucleus pulposus with mild to moderate 
symptoms.  Furthermore, outpatient treatment records from the 
Houston VAMC also reflect that in September 1997, the 
appellant underwent a physical examination which showed that 
he had a positive straight leg raising test.  

In light of the above, the Board observes that the evidence 
of record demonstrates that the appellant has recurrent 
complaints of pain, limitation of lumbar spine motion, a 
positive straight leg raising test, and left leg radicular 
symptoms.  Moreover, based on the appellant's history of a 
herniated nucleus pulposus of the lumbar spine, with sciatic 
neuropathy and chronic low back pain, and the appellant's 
current medical findings and diagnoses of degenerative disc 
and joints disease, with left leg radicular symptoms, the 
Board determines that there is a question of whether a 40 
percent or 60 percent evaluation most accurately reflects the 
degree of disablement in this case.  As aptly noted by the 
record, the appellant has been diagnosed with left leg 
radicular symptoms, and that in the appellant's June 1998 VA 
examination, the examiner noted that the appellant had 1+ 
reflexes at the knees, absent reflexes at the ankle.  While 
there was no demonstrable evidence of muscle spasm, and while 
the appellant was found to have very mild sensory deficit as 
well as decreased vibratory sense in the lower extremities 
secondary to diabetes, the combination of the other 
neurological findings, which have been associated his 
service-connected low back disorder, appear to suggest that 
the appellant currently suffers from persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, and 
an absent ankle jerk.  Similarly, as evidenced by the record, 
a VA examiner in June 1998 commented that the appellant 
walked with a rather neuropathic gait having difficulty 
controlling his feet.  When consideration is given to the 
objective findings, including the objective evidence of 
functional impairment due to pain and with consideration of 
38 C.F.R. § 4.7, it is the opinion of the Board that a 60 
percent rating more adequately approximates the current level 
of impairment attributable to the service-connected low back 
disability.  See generally Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997; 38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-
97 (Dec. 12, 1997).  At the very least, the evidence for and 
against an increased rating for the service-connected low 
back disability is in equipoise, and as such, all reasonable 
doubt is resolved in favor of the appellant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, a 60 percent 
evaluation for the appellant's herniated nucleus pulposus of 
the lumbar spine, with sciatic neuropathy, is warranted.

Significantly, however, the appellant's low back disability 
is not manifested by a vertebral fracture with cord 
involvement, or complete bony fixation at unfavorable angle, 
with marked deformity, and joint involvement of either a 
Marie-Strumpell, or a Bechterew type.  Accordingly, an 
evaluation in excess of 60 percent, under Diagnostic Code 
5285 and 5286, is not warranted.



II.  Entitlement to an increased rating 
for the residuals of a left foot injury, 
including an avulsion of the nail, great 
toe, laceration of the third toe, and 
fractures of the second and third toes.

A.  Factual Background

The appellant was originally granted service connection for 
an avulsion of the nail, great toe, laceration of the third 
toe, and fractures of the second and third toes, in a June 
1958 rating action.  At that time, the RO primarily based its 
decision on the appellant's service medical records.  The 
records showed that during service, the appellant 
accidentally caught his left foot in a lawn mower.  According 
to the records, after the accident, the appellant was treated 
for an avulsion of the nail, great toe, laceration of the 
third toe, fracture compound of the second toe, and a simple 
fracture of the third toe.  The RO noted that at present, the 
appellant's left foot was healed and non-symptomatic.  
Therefore, in light of the above, the RO assigned a zero 
percent disabling rating under Diagnostic Codes 5199 and 
7805.  

In September 1962, the appellant underwent a VA examination.  
At that time, he gave a history of his in-service foot 
injury, and he stated that at present, his great, second, and 
third toes frequently became stiff, painful, and sore.  

The physical examination showed that the appellant ambulated 
in a normal fashion with no limp referable to either lower 
extremity.  Examination of the left foot revealed no obvious 
deformity.  The appellant was able to stand on the ball of 
his toes and perform the deep knee bend in a satisfactory 
manner.  There were no abnormalities of the great toe, or its 
nail.  There were well-healed scars on the medial and lateral 
aspects of the second toe.  There was a very minimal amount 
of motion in the proximal interphalangeal joint (PIP) of the 
second toe, and there appeared to be ankylosis of the distal 
and phalangeal joints  There was full motion at the 
metatarsal phalangeal junction.  In regards to the third toe, 
there was full motion of the metatarsal phalangeal junction 
and the PIP joint.  There appeared to be ankylosis of the 
distal and phalangeal joints.  There was also a well healed 
scar on the medial aspect of the third toe.  An x-ray of the 
left foot was interpreted as showing an old healed fracture 
at the middle metatarsal shaft.  Following the physical 
examination and a review of the x-ray, the examining 
physician diagnosed the appellant with an old healed fracture 
of the second and third toes, of the left foot, with minimal 
residuals.  

A VA examination was conducted in December 1970.  At that 
time, the appellant gave a history of his in-service left 
foot injury.  He indicated that at present, he had aching in 
his second and third toes in cold weather.  The physical 
examination of the left second and third toes revealed an 
arthrodesis of the PIP joint of the second toe, and some loss 
of motion in the distal intraphalangeal joint (DIP) of the 
third toe.  Both toes were non-tender.  The diagnosis was of 
left foot, old healed fractures of the second and third toes, 
with some limitation of motion which was symptomatic, 
chronic, and very minimal.  

Outpatient treatment records from the Houston VAMC, from May 
1994 to August 1995, show that in May 1994, the appellant was 
treated after complaining of pain in his left foot, second 
and third toes.  At that time, the appellant stated that 
during service, he injured the toes of his left foot.  The 
physical examination showed no evidence of an open wound, 
discoloration, or discharge.  The diagnosis was of pain in 
the left toes, and the appellant was directed to take Motrin.  
The records further show that in March 1995, the appellant 
was again treated after complaining of pain in his left foot, 
second and third toes.  At that time, the physical 
examination showed that there was decreased range of motion 
for the appellant's second and third toes.  An x-ray of the 
appellant's left foot was interpreted as showing joint space 
narrowing between the DIP and PIP joints.  The diagnosis was 
of arthritis.  

In a September 1995 rating action, the RO increased the 
appellant's disabling rating for his left foot disability 
from zero percent to 10 percent disabling under Diagnostic 
Codes 5010 and 5284.  At that time, the RO primarily based 
its decision on the Houston outpatient treatment records.  

In January 1997, the appellant requested that his service-
connected left foot disability be reevaluated for a higher 
rating. 

In February 1997, the RO received outpatient treatment 
records from the Houston VAMC, from February 1995 to January 
1997.  The records reflect that in May 1996, the appellant 
was treated after complaining of left foot pain.  At that 
time, the physical examination showed that the appellant's 
second and third toes of his left foot were stiff.  The 
diagnosis was of degenerative joint disease of the left foot.  

A VA examination was conducted in April 1997.  At that time, 
the appellant gave a history of his in-service left foot 
injury.  The appellant stated that at present, he had 
occasional swelling and pain in his left foot, second and 
third toes.  According to the appellant, sometimes the toes 
were sensitive to touch.  

The physical examination showed that the appellant had good 
motion of his left ankle joint.  The appellant had cellular 
arthrosis of the second and third toes at the DIP and PIP 
joints.  The appellant had good motion in his remaining 
joints of his forefoot.  An x-ray of his left foot was 
interpreted as showing fused joints of the left, second and 
third PIP and DIP joints with a decreased joint space in the 
PIP joints from one through five.  The appellant also had a 
heel spur.  Following the physical examination and a review 
of the x-ray, the examining physician diagnosed the appellant 
with left foot, fused second and third toes of the PIP and 
DIP joints which were currently mildly symptomatic.  

In February 1998, the RO received outpatient treatment 
records from the Houston VAMC, from March 1997 to December 
1997.  Although the records primarily show treatment for 
unrelated disabilities, an undated record reflects that the 
appellant sought treatment after complaining of left foot 
pain.  An x-ray was taken of the appellant's left foot and it 
was interpreted as showing arthrosis at the second and third 
DIP and PIP joints.  The impression was of second and third 
toes, "mild."  




B.  Analysis

As previously stated, the appellant's service-connected left 
foot disability has been rated as 10 percent disabling under 
Diagnostic Codes 5010 and 5284.  

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1998).  Pursuant to Diagnostic Code 5010, 
arthritis, which is due to trauma and is substantiated by X-
ray findings, will be rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes of the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by a finding such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by a 
finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the disability will be rated as follows: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating will be 
assigned.  

Under Diagnostic Code 5284, a 10 percent rating is warranted 
for a moderate foot injury, a 20 percent disability 
evaluation is warranted for a moderately severe foot injury, 
and a 30 percent disability evaluation is assigned for a 
severe foot injury.  With loss of use of the foot, a 40 
percent disability rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

In the instant case, the appellant contends that the current 
rating is not high enough for the amount of disability that 
his left foot disability causes him.  He states that he has 
pain in his left foot, and that at times, his toes are 
sensitive to touch.  According to the appellant, he also has 
occasional swelling and pain in his second and third toes of 
his left foot.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Upon a review of the record, the Board notes that in the 
appellant's September 1962 VA examination, the appellant was 
diagnosed with old healed fractures of the second and third 
toes of the left foot, with minimal residuals.  In addition, 
in the appellant's December 1970 VA examination, the 
appellant was diagnosed with left foot, old healed fractures 
of the second and third toes, with some limitation of motion 
which was symptomatic, chronic, and very minimal.  Moreover, 
outpatient treatment records from the Houston VAMC show that 
in May 1994, the appellant was diagnosed with pain in the 
left toes.  The records further reflect that in March 1995, a 
physical examination of the appellant's left foot showed that 
there was a decreased range of motion for the appellant's 
second and third toes.  An x-ray of the appellant's left foot 
was interpreted as showing joint space narrowing between the 
DIP and the PIP joints.  The diagnosis was of arthritis.  In 
addition, the Houston VAMC records show that in May 1996, the 
appellant was diagnosed with degenerative joint disease of 
the left foot.  The records also include an undated x-ray of 
the appellant's left foot which was interpreted as showing 
arthrosis at the second and third DIP and PIP joints.

The Board notes that in the appellant's most recent VA 
examination, in April 1997, the examiner stated that the 
appellant had cellular arthrosis of the second and third toes 
at the DIP and PIP joints.  According to the examiner, the 
appellant had good motion in his remaining joints of his 
forefoot.  An x-ray of his left foot was interpreted as 
showing fused joints of the left, second and third PIP and 
DIP joints with a decreased joint space in the PIP joints 
from one through five.  The appellant also had a heel spur.  
The diagnosis was of left foot, fused second and third toes 
of the PIP and DIP joints which were currently mildly 
symptomatic. 

The Board concludes that, in light of the above, the evidence 
of record does not show a moderately severe foot injury under 
Diagnostic Code 5284.  As stated above, in the appellant's 
most recent VA examination, in April 1997, the diagnosis was 
of left foot, fused second and third toes of the PIP and DIP 
joints which were currently mildly symptomatic.  

The Board further observes that the Court has held that when 
arthritis of a major joint or group of minor joints is 
established by X-ray, the arthritis is deemed to limit motion 
and entitle the veteran to a minimum 10 percent rating.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Under 
38 C.F.R. § 4.45(f), multiple involvements of 
interphalangeal, metatarsal, and tarsal joints constitute a 
group of minor joints.  

As previously stated, in March 1995, a physical examination 
of the appellant's left foot indicated that there was a 
decreased range of motion in his second and third toes.  
Moreover, an x-ray of the appellant's left foot was 
interpreted as showing joint space narrowing between the DIP 
and the PIP joints, and an undated x-ray of the appellant's 
left foot was interpreted as showing arthrosis at the second 
and third DIP and PIP joints.  In addition, in the 
appellant's most recent VA examination, in April 1997, an x-
ray of his left foot was interpreted as showing fused joints 
of the left, second and third PIP and DIP joints, with a 
decreased joint space in the PIP joints from one through 
five. 

In light of the above, the Board notes that the evidence of 
record shows that a 10 percent disabling rating under 
Diagnostic Code 5003 is warranted for the appellant's left 
foot disability because there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  However, the Board observes that, as 
previously stated, the criteria for a 20 percent disabling 
rating under Diagnostic Code 5003 requires x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Therefore, upon a review of the record, it is the Board's 
determination that the evidence does not show that the 
appellant suffers from occasional incapacitating 
exacerbations due to the degenerative arthritis of his left 
foot.  Accordingly, the Board finds that there is no basis 
for the assignment of a higher evaluation under Diagnostic 
Code 5003.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating for the residuals of a left 
foot injury, including an avulsion of the nail, great toe, 
laceration of the third toe, and fractures of the second and 
third toes.


ORDER

Entitlement to an increased rating of 60 percent for a 
herniated nucleus pulposus, with sciatic neuropathy, is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.  

An increased rating for the residuals of a left foot injury, 
including an avulsion of the nail, great toe, laceration of 
the third toe, and fractures of the second and third toes, is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

